DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffery Hsu on 02/07/22

Claims 1 and 11 have been amended as follows: 

1. A display device, comprising:
a substrate;
a light-emitting diode disposed on the substrate;
an insulating layer disposed on the light-emitting diode;
a touch electrode disposed on the insulating layer and comprising a plurality of holes in a top view; and
a conductive electrode disposed on the insulating layer and extending through the insulating layer to electrically connect to the light-emitting diode, wherein the insulating layer comprises a first portion and a second portion adjacent to the first portion, the first portion and the conductive electrode are overlapped, the second portion and the conductive electrode are not overlapped, a thickness of the second portion is greater than a thickness of the first portion, and at least a portion of the conductive electrode is in contact with the insulating layer, wherein the touch electrode comprises a curved portion and a non-curved portion, and an area of one of the holes corresponding to the curved portion is greater than an area of one of the holes corresponding to the non-curved portion.

11. A display device, comprising:
a substrate;
a plurality of light-emitting diodes disposed on the substrate;
an insulating layer disposed on the plurality of light-emitting diodes;

a plurality of conductive electrodes disposed on the substrate and comprising an undulating edge in a top view, wherein the insulating layer comprises a first portion and a second portion adjacent to the first portion, the first portion and at least one of the plurality of conductive electrodes are overlapped, the second portion and the at least one of the plurality of conductive electrodes are not overlapped, a thickness of the second portion is greater than a thickness of the first portion, and at least a portion of one of the conductive electrodes contacts the insulating layer, wherein the touch electrode comprises a curved portion and a non-curved portion, and an area of one of the holes corresponding to the curved portion is greater than an area of one of the holes corresponding to the non-curved portion.

Reasons for Allowance
Claims 1-20 are allowed.  The following is the Office's statement of reasons for allowance:
As to claims 1 and 11, the prior art of record fails to teach or suggest having the claimed structure when viewed as a whole and additionally, wherein a curved portion of a touch electrode has holes greater in area than those in a non-curved portion.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2018/0181240 to Heo discloses touch electrodes, but does not disclose the holes and their sizes as claimed in the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693